Opinion by
Mb. Justice Eagen,
This is an appeal from the final decree of the Court of Common Pleas of Allegheny County holding that St. John Chrysostom G-reek Catholic Church of Pittsburgh is, and always has been since its founding in 1910, united spiritually and hierarchically with Rome. The appellant, a member of the congregation and one of several plaintiffs in the court below, contends that St. John’s was founded as an independent church, and that it has always been autonomous in its government. The appellees are Nicholas T. Elko, Bishop of the Byzantine Catholic Diocese of Pittsburgh,1 and Reverend Andrew Pataki, Pastor of St. John’s Church. The appellees, of course, contend here, as they did successfully in the lower court, that St. John’s is a constituent part of the Greek Catholic Church united under the Pope.2
The parties and the lower court all agreed that the exact issue here relates to the ecclesiastical nature of St. John’s in 1910 when it was founded. This is so because the law of Pennsylvania prevents a diversion *246of church property from a use to which it was originally dedicated to another inconsistent use. See the Act of April 26, 1855, P. L. 328, §7, 10 P.S. §81, as amended. See also Schnorr’s Appeal, 67 Pa. 138 (1870); and Gabster v. Mesaros, 422 Pa. 116, 220 A. 2d 639 (1966). Thus, if St. John’s was founded as a church under the authority of the Roman Pontiff, it must remain that way. Conversely, if St. John’s was founded as an independent church, beyond the mandate of hierarchical authority, but possessing for itself the full measure of control and governing powers, then it must remain independent.
After an extended hearing the chancellor entered an adjudication and decree nisi ruling that St. John’s was founded as a church in union with Rome. Exceptions to this adjudication and decree nisi were dismissed by the court en banc and the chancellor’s decree was made final.
The chancellor looked first to the documents bringing St. John’s Church into legal existence, but found them inconclusive as to the Church’s nature. The chancellor then examined the rituals and practices of St. John’s for all of its existence, and concluded that it was under the authority of Rome.
The appellant propounds a series of arguments, but analyzed closely, they all contest the criteria used by the lower court to determine St. John’s nature. Thus, the appellant asserts that in this dispute, where the similarities between Greek Catholic independent churches and Greek Catholic Uniate (united with Rome) churches are pervasive, and where dissimilarities are obscure, ritual and practice are not valid determiners of St. John’s governmental nature. The only real test, argues the appellant, is to determine the ultimate authority in St. John’s; to determine whether St. John’s relations with the Uniate hierarchy existed be*247cause of St. John’s convenience and administrative need, or because St. John’s had no choice in the matter, just as a son cannot choose his father.
The appellant, in effect, argues that the chancellor should never, in his search for the ultimate authority at St. John’s have gone beyond the application for a corporate charter for St. John’s filed in 1910; the exceptions filed to that application by Reverend Vaso-' chik, a Uniate priest; the corporate charter as granted in 1910; and the bylaws, deeds and minutes of St. John’s Church.
On September 3, 1910, the founders of St. John’s applied for a corporate charter for the purpose of practicing religion according to the faith, doctrine, and usages of the Greek Catholic Church. On September 30, 1910, Reverend Theodosius Vasochik, who was a Uniate priest in charge of a local Uniate parish, excepted to the application, stating that the founders of St. John’s were not truly Catholic, i.e., under the authority of the Pope. On November 12, 1910, a Charter was granted to St. John’s in the name of “St. John Chrysostom Autonomic Greek Catholic Church of Pitts-, burgh” (emphasis supplied), the name having been arrived at after Reverend Vasochik excepted to the original application which bore the name “St. John Chrysostom Greek Catholic Church of Pittsburgh.” The chancellor did not assign much significance to the name change, but rather surmised that it came about as a typical agreement of counsel. The lower court noted that no evidence was produced to show that Reverend Vasochik had authority from anybody to contest the original charter application, and in the absence of that kind of proof, the chancellor was reluctant to decide the present issue on the basis of the consequences of Reverend Vasochik’s exceptions. Also attesting to the inconclusiveness of the Charter on the issue of St. *248John’s governmental nature, said the court, was the action of St. John’s parishioners just a little more than one year after the Charter was granted, when, on December 23, 1911, the parishioners petitioned the Court of Common Pleas of Allegheny County to amend the corporate name to “St. John Chrysostom Greek Catholic Church of Pittburgh”, which the court did on January 22, 1912. Thus the lower court, quite correctly we think, refused to decide this very important dispute by . the mere recitation of the name in the Charter as granted in 1910. We agree that the several proceedings concerning the Charter must be considered together, and so considered, they are silent on the question of St. John’s governmental nature.
In the above regard, the appellant asserts that the doctrine of “res judicata” establishes for all times that St. John’s is independent. The argument conceptualizes the grant of St. John’s Charter in 1910 as St. John’s “Autonomic” Church as a judicial recognition and decision on the very question of St. John’s independence. The grant of the Charter was hardly conclusive upon the ecclesiastical jurisdiction of St. John’s. The decree of incorporation merely decided that St. John’s was a proper subject for incorporation under Pennsylvania law, and that it had fulfilled all of the mandatory conditions precedent to incorporation under the law of Pennsylvania.
Furthermore, we agree with the chancellor that an isolated consideration of St. John’s bylaws and minutes cannot answer the jurisdictional question at hand. The records, to be sure, contain infrequent assertive statements directed against certain aspects of the Uniate influence at St. John’s; for example, in 1931, the parishioners placed an interdict against the mention in the Mass of the name of Bishop Takach, the Bishop of the Pod Carpathian Diocese, because of his stand on *249the issue of priestly celibacy, and because of the permission given by him to certain of St. John’s parishioners to start a new parish at a different location which, of course, resulted in a diminution of St. John’s population. The records of such incidents seem to us, however, to be no more conclusive as to St. John’s governmental, nature than the very facts of such occurrences, all of which were not only well known to the chancellor, but were also considered by him in arriving at his decision. But besides the fact that the recordation of some facts does not make them weightier than others, another reason precludes the bylaws from being the determiner of the real authority at St. John’s. Until 1935, church property was held, by force of the Lay Control of Church Property Act, Act of April 26, 1855, P. L. 328, §7, 10 P.S. §81, subject to the direction and control of the lay members of the congregation. This control could not have been accomplished without bylaws and the bylaws could not help but reflect the authority and power actually reposed in the lay trustees by the statute. These assertions, however, are not inconsistent with hierarchical control, and hence cannot be relied upon to decide the question. The lower court so held, and we agree.
The chancellor, having concluded that St. John’s records failed to locate its legitimate and ultimate authority, looked to and examined the entire history of the church to locate that authority.3 That examina*250tion resulted in extensive findings, the most important of which we will narrate next.
The parishioners of St. John’s emigrated from Central Europe to the Pittsburgh area from about 1880 onward. The area in Europe from which they came was called Pod Carpathia, and is now eastern Czechoslovakia. The Pod Carpathians are Slavs, and until the early 1900’s were ruled by the Hungarian Empire. They lived in dire economic conditions and, having an almost feudal-type existence, were anxious for a better life. When they came to America, they naturally tended to keep to themselves, since they were quite distrustful of others.
Historically, the Pod Carpathians were practitioners of Orthodox faith4 from the time of the Schism of 10545 until the middle of the seventeenth century, when a general reunion with Rome began. By the eighteenth century, the Pod Carpathians were steadfast in their allegiance to the Pope, partly because the Austro-Hungarian rulers were the titular successors to the Holy Roman Empire. When the Pod Carpathians emigrated here from Europe, they were universally Uniate, knowing neither Orthodoxy nor independence.
*251The emigrants came here in huge numbers, and the Vatican was not sufficiently prepared to provide tbem with a going church administration of their own ethnic background. Consequently the Slavs were placed under Latin Rite Bishops, a circumstance not pleasing to the emigrants who mistrusted the Western Church. The emigrants therefore adopted the “trustee” system which allowed them to keep church property out of the hands of the Western Bishops. Even when the Greek Catholics were given their own bishops, difficulties seemed to appear which prevented a complete administrative fusion between the local parish and the diocesé.
The people who became the parishioners of St. John’s settled in the Frankstown area of Pittsburgh. Until they formed their own church, they attended two local churches, both of which were Uniate. In the summer of 1910, these people decided to found their own church. In early September 1910, the first Mass was said by a Uniate priest, Reverend Alexis Petrasovich, who was ordained in 1863 by the Bishop of Presov, a Uniate Diocese in Pod Carpathia. Reverend Petrasovich remained a Uniate priest in good standing with the church hierarchy until his death in 1929.
The first recorded minutes of St John’s reveal that the parishioners intended to fall under the authority of the Bishop of Presov (a European Uniate hierarch) until their own bishop was appointed.
All of the eight priests who have served St. John’s Church from its beginning have always been Uniate, and have always mentioned the Pope6 in the Mass. All *252have requested and received permission from the Uni-ate bishop for the dispensation of marriage banns. Moreover, St. John’s has been frequently visited by Uniate bishops and church administrators.
Significantly, the parishioners of St. John’s have always sought to redress grievances through the established hierarchical channels of the Uniate church, and not by self-action. For example, the church minutes of 1927 show some dissatisfaction with Reverend Volensky, the parish priest. Protest was lodged with the Uniate bishop, who informed a committee of St. John’s parishioners that Reverend Volensky could be ordered to leave St. John’s only by him. In an independent parish, a disliked priest would have been discharged by the parishioners.
The chancellor also noted that the Catholic Directory, an official computation of all parishes and priests of the Roman Catholic Church in the United States, listed St. John’s as a Ruthenian Church of the Pittsburgh Diocese from 1912 to 1924. Thereafter, the Greek Catholics had their own diocese. The chancellor concluded that an independent church would not be listed in the Catholic Directory.
Additionally, 73 of the 74 founders of St. John’s Church acknowledged on membership cards of the Greek Catholic Union, a national fraternal and benevolent association, that they were either Greek Catholics in union with Rome, or Roman Catholics.
Cathedraticum is a payment made for the support of the bishop. In the 55 years of its existence, St. John’s Church has made such payments for 50 years, amounting to $30,000. The chancellor found that no evidence was produced to show that the payments were made out of courtesy.
*253St. John’s has, over the years, contributed over $4000 in voluntary contributions to the Holy See at Rome. Additionally, projects of the Uniate Diocese have always been vigorously supported by the parishioners of St. John’s. In 1947 for example, when the Uniate Diocese was erecting a new seminary, St. John’s assessment, which was paid in full by the parish, was $10,000, the highest in the diocese.
Several times in St. John’s history, the ruling Uni-ate bishop has fallen into disfavor with the parishioners of St. John’s. For example, Bishop Takach was strongly disliked by the people, mainly because of his position on priestly celibacy, and because of his permission given to some of St. John’s parishioners in 1931 to leave St. John’s and erect a new parish elsewhere. The dispute was generated by the decision of St. John’s in 1931 to erect a new church. Some favored the existing location as the site for the new church, while others, those who were permitted to leave St. John’s, favored a new location. The remaining parishioners showed resentment to Bishop Takach for allowing a diminution in St. John’s population, but the chancellor found this resentment to be personal, for Bishop Takach’s successors were greatly respected by St. John’s. Even the harsh feelings against Bishop Takach found expression through the legitimate channels of the Uniate Church which existed for the redress of grievances.
The chancellor noted that there was nothing in the Church minutes showing a hiring or discharge of any priest by either the trustees or the congregation of St. John’s. In 1959, eight Uniate priests were ordained in a ceremony at St. John’s. The chancellor concluded that such a ceremony could not take place at an independent or Orthodox Church.
A faculty is permission from a Catholic bishop to a priest to receive a convert into the Church. Many *254faculties have, over the years, been granted to the priests at St. John’s. The chancellor concluded that a Uniate Bishop -would not have granted faculties to an independent or an Orthodox Church.
The profession of faith recited by all converts upon entering St. John’s membership shows unmistakably their allegiance to the Pope of Borne.
The souvenirs and memorabilia of the commemorative events of the history of St. John’s contain pictures of Uniate bishops and priests; even the church cornerstone contained a Uniate catechism. Of the 828 parishioners buried from St. John’s, 97.1% of them were buried in Catholic cemeteries in union with Borne; all of the church founders were buried in Uniate cemeteries.
In evaluating the correctness of the lower court’s conclusions based upon the above findings (that the history of St. John’s clearly shows that it is a church in union with Rome) we are bound by the oft-repeated rule that the chancellor’s fact findings approved by the court en banc have the effect of a jury verdict and limit our review to a determination of whether such findings are supported by sufficient evidence and whether the lower court abused its discretion or committed an error of law. Pennsylvania Society for the Prevention of Cruelty to Animals v. Bravo Enterprises, Inc., 428 Pa. 350, 237 A. 2d 342 (1968); Jacobson & Co. v. International Environment Corporation, 427 Pa. 439, 235 A. 2d 612 (1967); McCown v. Fraser, 327 Pa. 561, 192 A. 674 (1937). In our opinion, the record lends substance to the chancellor’s findings, and those findings support the lower court’s conclusion that St. John’s is a Uniate Church. Accordingly, we affirm.
Finally, we must note that the recent case of Presbyterian Church in the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. *255440, 89 S. Ct. 601 (1969), is totally inapposite here, and does not preclude our examination of the ritual and practice of St. John’s to decide its ecclesiastical nature. In Presbyterian Church, a local Presbyterian congregation tried to break away from the General Assembly, the highest source of authority in the Presbyterian Church, and to take the local church property with it, because of an alleged departure by the General Assembly from the traditional religious tenets of the Presbyterian religion. Pursuant to Georgia law, a jury decided that the General Assembly had violated traditional beliefs thereby forfeiting its right to hold the local church by a trust. The Supreme Court of the United States reversed the Georgia Supreme Court and held that the departure-from-doctrine element of the implied trust theory was unconstitutional. In éffect, the decision in Presbyterian Church precludes civil court examination of church doctrine to resolve church property disputes occurring in an hierarchical church organization which is itself furnished with an established church judicatory, an ultimate ecclesiastical authority, quite able to decide the question.
Here, the nature of the controversy is very much unlike that in Presbyterian Church, supra. There, the local church was admittedly a constituent part of the hierarchical structure and contended that it had a right to withdraw from that organization. The alleged right to withdraw centered on a matter of interpretation of church beliefs which civil courts cannot constitutionally do. Here, the very question is, “was St. John’s, from its beginning, a constituent part of the Greek Catholic Church in union with Rome, or was it, from its beginning, independent of any church hierarchy, and self-governing?” There can be no departure from doctrine or practice in this case because the ecclesiastical origin and allegiance of St. John’s is the very *256question in dispute. Here, there is no established church judicatory to which to remand the decisive issue, and so no right of a religion is violated by this Court’s resolution of the issue. Furthermore, our result has been attained by considering purely factual matters which relate to the kind of church St. John’s is; we have not had to consider the significance and relevance of church doctrine.
The appellants, thorough in their quest, have presented a few more arguments, but they can be and are dismissed without discussion.
Decree affirmed. Each party to pay own costs.

 The Most Reverend Nicholas T. Elko was Bishop of the Pittsburgh Diocese during the proceedings in the court below. He has since been succeeded.


 The dispute arose when Reverend Pataki, under orders from his superiors, abolished the selection of trustees by parish election, and instituted the Council of Administration, a body composed of parishioners appointed by the parish priest. Until 1935, the Lay Control of Church Property Act, Act of April 26, 1855, P. L. 328, §7, 10 P. S. §81, placed control of church property in the hands of the church laity. With the passage of the Act of June 20, 1935, P. L. 353, 10 P.S. §81, however, control of Church property was given to the authorized representatives of the church, congregation, or religious society to which the church property was dedicated. The action of Reverend Pataki sought to effectuate the change contemplated by the 1935 act, supra.


 The court really utilized what might be called the “Living-Relationship Test.” See Judicial Intervention in Disputes Over The Use of Church Property, 75 Harv. L. Rev. 1142, 1162, where the following language appears: “It seems far preferable to look to the lines of church authority as they existed just before the dispute impaired them. Courts using this approach have emphasized such factors as whether the local organization accepted ministers appointed by diocesan executives, regularly sent delegations to denominational convocations, received financial assistance from the *250general church, or made payments to the funds of the general church. This inquiry has the advantage of directing the court’s attention to the prevailing understanding within the Church and of eliding difficult questions of the construction of ecclesiastical documents.”


 The term “Greek Catholic” can now encompass three types of ecclesiastical entities; (1) Independent Churches; (2) Orthodox Churches under a Patriarch; and (3) Uniate Churches (those under Rome).


 The Schism of 1054 effected a complete break in the Christian Church, dividing it into the Eastern and Western Rites; specifically it was a break between the Patriarch of Constantinople and Rome.


 The ritualistic, liturgical and theological differences among the Greek Catholic Church in union with Rome, the Orthodox Greek Catholic Church and the independent Greek Catholic Churches are indiscernible to all but the most sophisticated observer. The signal difference between the Greek Catholic Church in union with Rome and Orthodox Greek Catholic Church is that in the former, the *252Pope is mentioned at three places in the Mass, while in the latter, the Patriarch is mentioned.